Title: From George Washington to Brigadier General William Smallwood, 5 June 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear sir.
                        Head Quarters Valley Forge 5 June 1778
                    
                    In your last of the 2d Inst., with which I w⟨as⟩ favoured, you advised me that the motions of the enemies ships were closely watched: That 40 sail had passed Wilmington and anchored two miles below New-Castle.
                    As it is of much consideration t⟨mutilated⟩ the number that have passed thro’ the Chiveax de frize, and their present position, I would therefore wish to have the matter attended to with a good deal of care and communicated as soon as possible.
                    Our information ⟨mutilated⟩ Phila⟨delphia⟩ still wears the same face. They have crossed their waggons—and a quantity of pork and brea⟨d⟩ over Coopers ferry. A correspondent mentions that their rout will be directed, by different roads, to Elsinborough, about two miles below New Castle on the Jersey side, where he learns they mean to embark—But this is mere conjecture. I am Sir, your ⟨most⟩ hble servt
                    
                        Go: Washington
                    
                